ALLOWABILITY NOTICE
Priority
	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement (IDS)
The information disclosure statements submitted on February 19, 2021, and May 27, 2021, have been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
Claims 1-18 are pending for allowance.
The following is an examiner’s statement of reasons for allowance: 
After a systematic prior art search, it was found that Murray et al., US 11012974 B2, is the references that most closely relates to the subject matter claimed by the present application, disclosing method for use in a wireless transmit/receive unit (WTRU) (see column 2 lines 34-36: FIG. 1B is a block diagram of an example apparatus or device configured for wireless communications such as, for example, a wireless transmit/receive unit (WTRUs); see column 8 lines 44-48: FIG. 1A illustrates one embodiment of an example communications system 100 in which the methods and apparatuses described and claimed herein may be embodied. As shown, the example communications system 100 may include wireless transmit/receive units (WTRUs) 102a), the method comprising: determining a set of control channel resource sets (CORESETs) associated with a paging occasion (PO), wherein each CORESET in the set of CORESETs is associated with a synchronization signal (SS) block in a set of SS blocks (see column 46 lines 56-60: Within its PO location (e.g., paging indication monitoring window), a UE may determine the exact time and frequency location of the paging DCI CORESET via the paging DCI CORESET configuration in the selected SS block, e.g., the association with the SSB). 

Therefore, independent claims 1 and 10 are believed to be allowable.
Claims 2-9 and 11-18 are also believed to be allowable by virtue of their dependence from claims 1 and 10, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Search Prior Art
The following prior art references, although not relied upon, are deemed to disclose subject matter concomitant with the field of invention claimed by the present application, i.e., beam management of downlink data channel and downlink control channel for 5G next radio systems, as well as Physical Downlink Control Channel Design for NR Systems.
US 20200145853 A1	US 10615859 B2		US 20200092846 A1
US 20200084089 A1	US 20200059398 A1	US 10567058 B2
US 20200044721 A1	US 20200036430 A1	US 10547429 B2
US 10548153 B2		US 10505615 B2		US 10506578 B2
US 20190350028 A1	US 10462763 B2		US 20190320355 A1
US 20190261287 A1	US 20190229789 A1	US 20190110309 A1
US 20190044639 A1	US 10148337 B2		US 10117212 B2

US 20160190707 A1	US 9144082 B2
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                    P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
October 7, 2021